—Yesawich Jr., J.
Appeal from a judgment of the Supreme Court (Breslin, J.), entered December 24, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding for a writ of habeas corpus contending that the determination to revoke his parole is not supported by substantial evidence and that he did not receive the requisite statutory notice of the final revocation hearing. Supreme Court issued a writ of habeas corpus pursuant to which petitioner was required to serve the writ and supporting papers upon; respondent and the Albany County Sheriff on or before December 16, 1997 and file proof of service thereof on or before December 22, 1997. While it is not at all clear from the record that petitioner could have complied with the service requirements, we deem it to be in the interest of judicial economy to affirm Supreme Court’s judgment, but do so without prejudice to petitioner commencing another proceeding, pursuant to CPLR article 70, if he is so inclined.
*805Mercure, J. P., Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.